DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 18 March 2021.  As directed by the amendment: claims 35 and 60 have been amended; no claims have been cancelled or added. Thus, claims 35-46 and 48-68 are presently pending in this application with claims 39-42, 45, 48-59, and 66-68 withdrawn from consideration so that claims 35-38, 43, 44, 46, and 60-65 are examined in this office action. 
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 18 March 2021, with respect to the rejection(s) of claim(s) 35 and 60 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Forlani et al (US 2017/0246399) in view of Chin et al (US 5376785).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “light diffusing section” in claims 35-38, 43-46 and 60-68, because the generic placeholder term “section” is described in terms of its function (“light diffusing”) rather than its mechanical structure (as referred to in MPEP 2181 (I)(A), a "lever moving element for moving the lever" and "movable link member for holding the lever…and for releasing the lever" were construed as means-plus-function limitations invoking 35 U.S.C. 112, sixth paragraph since the claimed limitations were described in terms of their function rather than their mechanical structure). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the instant specification page 2, lines 20-27, describes the structure for the “light diffusion section” comprising either “at least one protruding element” or “a surface area having increased surface roughness,” so either structural feature or equivalents thereof will be interpreted as being a “light diffusing section.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), claim 60, the limitation “a cartridge” in line 3 is indefinite because it is unclear if the “cartridge” of line 2 is distinct from the “cartridge” of line 3. For examination purposes, “a cartridge” of line 3 will be interpreted as “the cartridge” of line 2. Claims 61-65 are rejected for incorporating the above limitation due to their respective dependencies on claim 60.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding claim 61, the limitation “at least a portion of said layer comprises an adhesive surface for attaching onto a surface of said cartridge” fails to incorporate all of the elements of the preceding independent claim 60 because the newly introduced limitation of “an adhesive surface” of the light diffusing section layer does not read on the limitation of “a monolithic cylindrical body portion” in claim 60. In a broadest reasonable interpretation, a monolithic body requires the body is either “cast as a single piece” or that it is “formed or composed of material without joints or seams,” as defined by Merriam-Webster Dictionary (see attached definition). According to the instant specification, specific embodiments of the invention form a light diffusing section that is formed as a protruding element that extends from the surface of the cartridge or is etched onto the surface of the cartridge (page 21, lines 18-29; page 26, lines 17-23; page 30, lines 20-28). This process is distinct from lining a cartridge with a sticker (page 31, lines 27-29; page 32, lines 1-12), which does not read on the definition of “monolithic.” As such, claim 61 fails to include all of the limitations of independent claim 60 and requires correction. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35-38, 43, 44, 60, 62, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Forlani et al (US 2017/0246399) in view of Chin et al (US 5376785).
Regarding claim 35, Forlani discloses: 
A pharmaceutical delivery device (20; Fig. 1) comprising: (a) a cartridge (50; Fig. 2; ¶0029) having a monolithic cylindrical body (Fig. 2; ¶0027 – the cartridge barrel 50 is a standard cartridge that is formed as a single piece, making it monolithic) having an inner surface (70) that defines a reservoir containing a fluid (¶0035 – “an interior surface 70 that the sealing surfaces of plunger 52 engage” and “is filled with medication 74 for dispensing”) and an outer surface (surface of the main body section that is denoted with reference number 60) opposite the inner surface (70), said cartridge including: (i) a light pipe section which acts as a light pipe having an input location (¶0037; Fig. 2 – the wall of the barrel 50 itself acts as a light pipe because it is made of a material that transmits light within the wall, either as a transparent or a translucent surface, with an input location where light source 30 abuts the proximal end of the barrel wall); and (ii) a layer at least partially lining the outer surface (outermost layer of the wall of barrel 50), wherein the layer defines a light diffusing section optically coupled to said light pipe (¶0044 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section because the light, which normally passes longitudinally through the barrel wall, gets reflected off the plunger sealing portions 98 to form outwardly reflected light beams 110a-c); and (b) a light source (30) optically coupled to said cartridge (50) at said input location to said light pipe (¶0037), such that at least some light from said light source (30) entering at said input location is diffused at said light diffusing section (¶0044 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section because the light, which normally passes longitudinally through the barrel wall, gets reflected off the plunger sealing portions 98 to form outwardly reflected light beams 110a-c, which act as the “some light” claimed. The light diffusing section here diffuses light in general and is therefore fully capable of diffusing “light having a wavelength selected according to at least one visually perceptive property of said fluid,” which is functionally claimed in this apparatus claim).  
(Col. 2:30-42; Col. 13:4-24). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the outer surface of the light pipe (or cartridge) of Forlani to incorporate a roughened surface as taught by Chin in order to better transfer the reflected light from the light source, as recognized by Chin.
Regarding claim 36, Forlani in view of Chin discloses:
The device according to claim 35, further comprising a housing (135, 150; Fig. 5) defining a void (opening between housing halves 152, 154 as seen in Fig. 6) therein for said cartridge (50; ¶0059 – the cartridge is equivalent to cartridge 146 in Fig. 6; for clarity, hereinafter both reference numbers 50 and 146 will be cited and refer to a cartridge with the light sensing arrangement of Figs. 2 and 3 that is arranged within a housing as shown in Figs. 5 and 6) and having at least one window (175) that overlaps with part of said void (Fig. 6 – the window 175 is in the form of the light sensor and forms part of the housing wall that envelopes the cartridge 146); wherein said cartridge (50; 146) is positioned within said void and said light source is positioned within said housing (¶0058 – a LED 162 is positioned proximally with respect to the cartridge 146), such that said at least some light, which is diffused at said light diffusing section, exits said housing through said window (¶0044, 0062 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section, which is aligned with the light detector 175 that is being interpreted as the window of the system in order for the light reflected off the plunger seals to be read by the light reader).  
Regarding claim 37, Forlani in view of Chin discloses:
The device according to claim 35, wherein said fluid is a bioactive material (¶0002 – the fluid is medication, which is a bioactive material).  
Regarding claim 38, Forlani in view of Chin discloses:
(40; Fig. 1) having instructions to operate said light source (30) in accordance with a status of the pharmaceutical delivery device (¶0044 – when a user wants to view the axial position of the plunger within the cartridge, the sensing system (including the light pipe and light detector) is activated; in this case, the “status of the device” is interpreted as being when the device is going to be used and a user wants to know the amount of fluid within the cartridge).  
Regarding claim 43, Forlani in view of Chin discloses:
The device according to claim 35, wherein said cartridge (50; 146) further comprises indicia (98; ¶0039, 0044 – the sealing ribs 98 of the plunger 52 are being interpreted as indicia because they are distinguishing features within the cartridge that can be detected due to the light that reflects off each rib 110a-c), and wherein said light diffusing section is positioned in proximity to said indicia (¶0041, 0044 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section because the light, which normally passes longitudinally through the barrel wall, gets reflected off the plunger sealing portions 98 to form outwardly reflected light beams 110a-c), such that said light pipe and said indicia are viewable from a single viewing direction (Fig. 3 – the light pipe (interpreted as the wall of the cartridge), the indicia (interpreted as ribs 98), and the path of the light are all viewable in the cross sectional view of Fig. 3).  
Regarding claim 44, Forlani in view of Chin discloses the device according to claim 35 but is silent regarding the light source being “a plurality of light sources, where the plurality of light sources are up to 7 light sources and at least 2 light sources.” However, Forlani further teaches that the light source could be multiple lights arranged around circumference of the cartridge barrel (¶0029). It would have been obvious to one of ordinary skill to have modified the one light source disclosed by Figures 2, 3, 5, and 6 of Forlani to provide multiple light sources as taught in ¶0029 of Forlani because such a modification would be the result of a mere duplication of parts, as recognized by Forlani ¶0029. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  
Regarding claim 60, Forlani discloses: 
(20; Fig. 1) having a void (opening between housing halves 152, 154 as seen in Fig. 6) for containing a cartridge (50; ¶0059 – the cartridge is equivalent to cartridge 146 in Fig. 6; for clarity, hereinafter both reference numbers 50 and 146 will be cited and refer to a cartridge with the light sensing arrangement of Figs. 2 and 3 that is arranged within a housing as shown in Figs. 5 and 6) and at least one window (175), comprising: (a) a cartridge (50; Fig. 2; ¶0029) having a monolithic cylindrical body portion (Fig. 2; ¶0027 – the cartridge barrel 50 is a standard cartridge that is formed as a single piece, making it monolithic) having an inner surface (70) that defines a reservoir containing a fluid (¶0035 – “an interior surface 70 that the sealing surfaces of plunger 52 engage” and “is filled with medication 74 for dispensing”) and an outer surface (surface of the main body section that is denoted with reference number 60) opposite the inner surface (70), at least a portion of said cartridge defining a light pipe having a light input location (¶0037; Fig. 2 – the wall of the barrel 50 itself acts as a light pipe because it is made of a material that transmits light within the wall, either as a transparent or a translucent surface, with an input location where light source 30 abuts the proximal end of the barrel wall), wherein the inner surface is a layer that comprises a light diffusing section optically coupled to said light pipe (¶0044 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section because the light, which normally passes longitudinally through the barrel wall, gets reflected off the plunger sealing portions 98 to form outwardly reflected light beams 110a-c) and aligned with said window when said cartridge is positioned in said void (¶0044, 0062 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section, which is aligned with the light detector 175 that is being interpreted as the window of the system in order for the light reflected off the plunger seals to be read by the light reader); and (b) a light source (30, 162; ¶0058 – the LED light source 30 of Fig. 2 is equivalent to the LED 162 of Fig. 6) optically coupled to said layer at said input location to said light pipe, such that at least some light from said light source entering at said input location is diffused at said light diffusing section (¶0044, 0062 – the portion of the barrel 50 that is aligned with the plunger 52 acts as a light diffusing section, which is aligned with the light detector 175 that is being interpreted as the window of the system in order for the light reflected off the plunger seals to be read by the light reader).  
Forlani discloses all of the elements of the claim and broadly discloses a light diffusing section but is silent regarding “a light diffusing section” as interpreted under 112(f), where the light diffusing section (Col. 2:30-42; Col. 13:4-24). Furthermore, this abraded surfaces can be at different positions along the light path to improve the light transmission (Col. 13:4-24). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner surface of the light pipe (or cartridge) of Forlani to incorporate a roughened surface as taught by Chin in order to better transfer the light from the light source or the reflected (and readable) signal light along the path the light travels, as recognized by Chin.
Regarding claim 62, Forlani in view of Chin discloses the device according to claim 60, where the light diffusing section comprising an increased surface roughness as taught by Chin is formed to make a translucent (and therefore partially transparent) surface (Col. 13:4-24) in order to allow better diffusion and transmission of the light. 
Regarding claim 65, Forlani in view of Chin discloses the device according to claim 60, where the layer with increased surface roughness that is the light diffusing section as taught by Chin (Col. 2:30-42; Col. 13:4-24) is fully capable of diffusing “light having a wavelength selected according to at least one visual perceptive property of said fluid,” which is functionally claimed in this apparatus claim.  
Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 63 and 64 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Forlani et al (US 2017/0246399) in view of Chin et al (US 5376785), fails to disclose or make obvious a device as described in claim 46. Specifically, Forlani in view of Chin fails to disclose or make obvious a pharmaceutical delivery device, in combination with all of the other elements of the claim, with a light diffusing section that transmits 80% of the light from the light 
The closest prior art of record, Forlani in view of Chin, fails to disclose or make obvious a device as described in claim 63. Specifically, Forlani fails to disclose or make obvious a pharmaceutical delivery device, in combination with all of the other elements of the claim, with a marking that is configured to diffuse a limited range of wavelengths. Forlani discloses a light diffusing section that is intended to transmit light in order to determine the position of the piston within the cartridge – markings on the surface of the cartridge would interfere with the system’s ability to track or locate the piston within the cartridge. Furthermore, even in a broad interpretation where the piston is the marking, the piston not only fails to diffuse any light and would render the device of Forlani inoperative if the piston diffused or reflected a limited range of wavelengths because the light detector would not be able to accurately determine where the piston is along the longitudinal axis. Chin fails to teach any features that limit the light from a light source through a light diffusing section (where the light diffusing section is either a transparent face or an abraded surface) because Chin is concerned with directing a maximum amount of light along a specific path within a device. As such, a prima facie case of obviousness or an anticipation Claim 64 recites the same limitations due to its dependency on claim 63 and would therefore also be allowable if rewritten to overcome the indefiniteness cited in the 112(b) rejection above and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783              
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783